Sales Report:Supplement No. 97 dated Dec 16, 2010 to Prospectus dated Jul 26, 2010 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Sales Report supplements the prospectus dated Jul 26, 2010 and provides information about each series of Borrower Payment Dependent Notes (the "Notes") that we have recently sold. You should read this Sales Report supplement together with the prospectus dated Jul 26, 2010 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. We have sold the following series of Notes: Borrower Payment Dependent Notes Series 313062 This series of Notes was issued and sold upon the funding of the borrower loan #46017, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: Prosper Rating: B Auction Duration: 7 days Term: 36 months
